Citation Nr: 1755394	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  12-05 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a cardiovascular disability associated with herbicide exposure, to include for purposes of entitlement to retroactive benefits under 38 C.F.R. § 3.816 ("Awards under the Nehmer Court Orders").


REPRESENTATION

Veteran represented by:	Charles Romo, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO),  in which the RO conducted an additional review of the Veteran's 2006 claim for nonservice-connected pension, as required under Nehmer and recent regulatory revisions required to effectuate Nehmer.  The additional review was undertaken to determine whether any cardiovascular disorder identified at the time of the 2006 claim was a disease "associated with exposure to herbicides" for VA purposes.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative evidence is against a finding that the Veteran suffers from a diagnosed cardiovascular disability that is etiologically related to service, to include as due to herbicide exposure.


CONCLUSION OF LAW

The criteria for establishing service connection for a cardiovascular disability have not been met, to include for purposes of entitlement to retroactive benefits under Nehmer.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.816 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The payment of retroactive benefits by VA is generally prohibited.  However, with respect to claims for retroactive benefits based on service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, the Nehmer line of cases creates a limited exception to the general statutory provisions governing retroactive benefits. 38 C.F.R. § 3.816 (2017).  See Nehmer v. United States Veterans' Admin., 712 F. Supp. 1404 (N.D. Cal. 1989); Nehmer v. United States Veterans Admin., C.A. No. C-86-6160 (TEH) (N.D. Cal. May 20, 1991); Nehmer v. United States Veterans Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999); Nehmer v. Veterans' Admin. of the Gov't of the United States, 284 F.3d 1158 (9th Cir. 2002).  

Thus, in order to determine if the limited exception allowing for the payment of retroactive benefits under Nehmer applies, the Board must first determine whether the Veteran is entitled to service connection on a presumptive basis for a cardiovascular disability, as due to herbicide exposure.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309(a). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a); see also Haas v. Peake, 525 F.3d 1168, 1197 (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the servicemember's presence at some point on the landmass or the inland waters of Vietnam).

A presumption of service connection exists if a Veteran is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents, to include ischemic heart disease (IHD) (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (CAD) (including coronary spasm) and coronary bypass surgery (CABG); and stable, unstable and Prinzmetal's angina).  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  However, ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.  38 C.F.R. § 3.309, Note 2.  Notwithstanding the regulations governing presumptive service connection based on herbicide exposure, service connection may also be established with proof of actual direct causation.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in every detail (we are not providing a medical history).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, exposure to herbicides during the Veteran's service in Vietnam is conceded.  Thus, the threshold question that must be addressed is whether the Veteran actually has a cardiovascular disability associated with exposure to herbicides.  In the absence of proof of a present disability, there is no valid claim (of service connection).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Upon this question, as discussed below, the Board finds that the most probative evidence is against the claim for service connection.

In this case, a VA chest x-ray in 2005 disclosed "Borderline heart.  Atherosclerosis. Chronic obstructive pulmonary disease (COPD)."  The RO determined that this finding was not consistent with "ischemic heart disease", because the Veteran did not have ischemia and had not undergone cardiac bypass surgery (in this regard, surgery is not required to have this problem).  

The Veteran, through his representative, argues that radiologic evidence of "atherosclerosis" meets the definition of ischemic heart disease.

VA treatment records thereafter show an August 2006 electrocardiogram (EKG) noting normal sinus rhythm and chest x-rays noting a clinical history as status post CABG.  The cardiac silhouette was noted as being within normal limits as were atherosclerotic changes involving the aortic knob.  Per a September 2006 chest x-ray, heart size and mediastinal contours were marked as stabled and calcified aortic arch was noted.  The September 2006 x-ray also noted a clinical history as status post CABG.  However, the x-rays showed no evidence of sternotomy wires or mention of any evidence of a CABG surgery, nor did any subsequent x-rays.  In addition, during the Veteran's July 2015 Board hearing, he testified that he had never undergone such surgery.

In April 2007, the Veteran presented with complaints of chest pains, but denied any associated shortness of breath, dizziness, diaphoresis (profuse sweating), or radiation of pain.  Cardiovascular examination at that time revealed no murmur, gallop, or rub.  Per a July 2009 VA mental health treatment note, the Veteran's wife explained to the social worker that the Veteran has had heart problems, among others, and was involved with Agent Orange.  In a November 2010 primary care treatment note, the Veteran denied any acute chest pain or pressure, but stated that he was told that he had a heart murmur.  At that time, no murmurs were appreciated, nor was there gallop or rub.  In a February 2011 plastic surgery consult for carpal and Guyon's canal release, a past medical history of cardiac arrhythmia was noted and the examiner also remarked that the Veteran had an EKG in December 2010 that was normal.

The Veteran has undergone two VA Ischemic Heart Disease examinations, the first in August 2011 and the second in November 2015 pursuant to the Board's September 2015 remand.

During the August 2011 examination, chest x-rays at the time revealed lungs free of infiltrate and pulmonary vascular congestions, the heart not enlarged, aorta was ectatic and tortuous, and the bony thorax appeared intact.  The impressions included a stable chest with no acute process identified.  The examiner also referenced an April 2011 chest x-ray which disclosed heart and mediastinal structures within normal limits for patient's age with atherosclerotic calcification associated with the aorta.  However, the examiner was unable to determine whether the Veteran had a clinical diagnosis of a heart disability without resort to mere speculation as the Veteran could not complete further studies due to present health issues.  An EKG and stress test were ordered.

The Veteran underwent the EKG and stress test in September 2011.  The EKG conclusions were noted as sinus rhythm; left ventricle size was normal with moderate concentric left ventricular hypertrophy (LVH) to be interpreted in view of 300 pound body weight; left ventricular systolic function normal; left ventricular diastolic function normal with left ventricular ejection fraction (EF) of 60 to 65 percent, and no wall motion abnormalities; left atrial size normal; right ventricle and right atrial size normal; trace aortic regurgitation, no aortic stenosis, and aortic valve area of 2.7 centimeters; mitral valve normal with no regurgitation or prolapse; tricuspid valve normal with no regurgitation; pulmonic valve normal; and no masses, vegetation, or thrombus.  The primary diagnostic code was noted as minor abnormality.  Stress test interpretation revealed no chest pain noted, no evidence of any arrhythmia, normal EKG, heart rate and blood pressure response to exercise was appropriate.  

The overall impression was that there was no evidence of ST segment changes, non-diagnostic exercise EKG stress test secondary to not attaining maximum heart rate.

Per a September 2011 addendum medical opinion, the examiner opined that the likelihood that the Veteran has ischemic heart disease or coronary artery disease was less than likely because there was no pathology or diagnosis for these conditions.  In support, the examiner referenced several VA treatment records, as mentioned above, including a November 2003 VA treatment note revealing hypertension and no CAD stated to be present; an August 2004 note documenting hypertension, uncontrolled, with no VAD diagnosis documented; a February 2011 note listing cardiac arrhythmia without further explanation; the August 2011 VA IHD examination and chest x-ray which was normal and noted no CABG findings; the September 2011 EKG with LVH, (noted obesity as present), EF 60 to 65 percent; and the September 2011 stress test without ischemia but listed as non-diagnostic.  

The examiner explained that none of the medical records document that a CABG was ever done and multiple records were negative for a CAD diagnosis.  Further, he stated that the records were negative for CABG, angina, myocardial infarction (MI), stents, or percutaneous coronary intervention (PCI) or pacemaker.  

Regarding the finding of borderline heart and the EKG with LVH with long standing obesity and hypertension, the examiner stated that this indicates a possible diagnosis of hypertensive heart disease as the only cardiac diagnosis present. 

The RO determined that, since the Veteran's cardiac silhouette was within normal limits and there was no mention of any coronary calcifications or coronary atherosclerosis in the VA treatment records, the atherosclerosis was "peripheral," and did not meet the criteria for a disease which could be presumed service-connected.

During the Veteran's July 2015 Board hearing he testified that a diagnosis of IHD had been assigned after he was afforded VA examination in 2011, such that the Board determined another VA examination was needed to determine whether the Veteran suffers from a heart disability, to include IHD and if so, the etiology of such disability.

During the November 2015 VA examination, the Veteran reported he has experienced chest area discomfort for a number of years and that he has not had any recent evaluation of his heart.  He described the chest area pain as sharp like a knife sticking him in his left upper mid anterior chest wall.  He denied any other symptoms associated with the chest pain, except some episodes of shortness of breath.  The examiner noted that the Veteran weighed 302 pounds and diagnosed the Veteran with costochondritis (chest wall pain) as of October 2015.  

However, very importantly, the examiner stated that none of the Veteran's heart conditions qualify with the generally accepted medical definition of IHD.  

The examiner opined that it was less likely than not that the Veteran has IHD as defined by VA regulation.  In support, the examiner referenced an October 2015 cardiac stress test which was interpreted as showing an inferior wall fixed defect consistent with infarction or diaphragm attenuation, with no ischemia present, and an EF of 55 percent reported.  Further, he referenced an October 2015 EKG performed which showed normal sinus rhythm with non-specific intra-ventricular conduction delay.  He stated there was no diagnosis or clear evidence of CAD identified during these very recent diagnostic studies.  In addition, he noted that review of an October 2015 VA cardiology consult note indicates a diagnosis of musculoskeletal chest pain located at the 3rd, 4th, and 5th left ribs and there was no diagnosis of a heart-related condition reported by the cardiologist.  

He explained that there is a reference to atherosclerosis made on a 2005 chest x-ray; however, it was not clear from this finding that the "atherosclerosis" being reported was related to the coronary arteries.  Typically, he stated, evidence of atherosclerosis on a chest x-ray refers to arteries distal to the heart such as the aorta or femoral arteries.  Coronary artery atherosclerosis, he remarked, was not identified on chest x-rays, and coronary artery atherosclerosis is identified via cardia catherization.  However, the examiner did not identify any references to the Veteran having had a cardiac catherization in the medical records.  As a result, the examiner opined that the Veteran does not have IHD and in fact, opined that the Veteran does not have a current heart disability altogether. 

The evidence in this case is negative for the presence of a diagnosed heart disorder, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  In fact, a February 2016 VA cardiology note for chest pain follow-up is consistent with the November 2015 VA examination.  In this regard, the February 2016 cardiology note referenced the October 2015 cardiology treatment note, EKG and stress test (as did the November 2015 VA examiner).  Further, the cardiologist noted no old or acute MI and diagnosed the Veteran with non-cardiac chest pain and normal myocardial perfusion imaging and left ventricular ejection fraction. 

To the extent that the Veteran himself believes that he suffers from a heart disability, and, more importantly, a disability related to herbicdes, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  Indeed, the diagnosis of heart disease and heart disorders requires medical testing and training to determine.  Accordingly, his opinion as to the diagnosis of his claimed heart disability, to include IHD or CAD, is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence, to include diagnostic testing, demonstrates that the Veteran does not suffer from a heart disability, if any, that would qualify as related to herbicide exposure.  Accordingly, the Board finds the medical evidence, to include the September 2011 addendum medical opinion and November 2015 VA examination to be of greater probative value than the Veteran's lay contentions. 

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  See Brammer, 3 Vet. App. at 225.  In this case, there is no competent medical evidence of record showing that the Veteran has a current heart disability, to include IHD or CAD, or had such during the course of the claim.  While VA treatment records do note the Veteran's complaints of chest pain, pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Accordingly, as the there is no competent evidence of a current disability, there is no basis upon which service connection can be awarded.  Thus, the claim for service connection for a cardiovascular disability, to include IHD and/or CAD is denied.  In any event, he simply does not have the disability (assuming he does have some form of heart disability) needed to be presumed disabled as the result of herbicide exposure more than 40 years ago. 

Given the foregoing, service connection for a heart disability cannot be granted on a direct or presumptive basis.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the probative evidence of record is against the Veteran's claim for service connection, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

As a final matter, as mentioned, the Nehmer provisions are only applicable to diseases that are presumptively associated with herbicide or Agent Orange exposure.  In this case, the Veteran has not been diagnosed with one of the enumerated diseases presumed to be associated with herbicide exposure, to include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  Thus, the Veteran is not entitled to retroactive benefits under Nehmer.

ORDER

Entitlement to service connection for a cardiovascular disability associated with herbicide exposure, to include for purposes of entitlement to retroactive benefits under 38 C.F.R. § 3.816 ("Awards under the Nehmer Court Orders") is denied.



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


